Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 13 and 17 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“select candidate mesh-network nodes to a root device in a mesh network; compute, via the interface circuit, communication performance metrics of the candidate mesh-network nodes in the second electronic devices, wherein a communication performance metric of a given candidate mesh-network node in the candidate mesh-network nodes corresponds to at least a measured or estimated data rate for successful communication; identify one or more mesh-network nodes in the candidate mesh-network nodes and determine associated communication duty-cycle ratios based at least in part on the computed communication performance metrics, wherein a communication duty-cycle ratio of a given mesh-network node in the one or more mesh-network nodes specifies a relative amount of communication that occurs via the given mesh-network node in the mesh network relative to an amount of communication that occurs via a remainder of the one or more mesh-network nodes in the mesh network; and provide, from the interface circuit, information addressed to the root device via the one or more mesh-network nodes based at least in part on the communication duty-cycle ratios.”



Liu US 10548026 B1 teaches maximum number of hops with each mesh node consuming 20 Mbps/house data rate at 10:1 contention ratio yields more than 400 hops. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/26/2022, with respect to 112 2nd rejection have been fully considered and are persuasive.  The 112 2nd rejection of 1-20 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 01/26/2022, with respect to ODP rejection have been fully considered and are persuasive according to the Terminal Disclaimer filed on 02/09/2022.  The ODP of 1-20 has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468